Citation Nr: 0217967	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  02-04 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for myasthenia gravis.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1946 to April 1949.  

This case is before the Board of Veterans' Appeals on 
appeal from a July 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in January 2001.  A 
statement of the case was issued in February 2002, and a 
substantive appeal was received in April 2002. 


FINDING OF FACT

Any current myasthenia gravis disability was not 
manifested during the veteran's active duty service and is 
otherwise unrelated to such service.


CONCLUSION OF LAW

Myasthenia gravis was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)) (2002).  The 
intended effect of the new regulation is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran will apply unless 
Congress provided otherwise or has permitted the Secretary 
of Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims folder, the Board finds the 
veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement 
to service connection.  The April 2000 and June 2001 RO 
letters as well as the February 2002 statement of case 
inform the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
the types of evidence VA would assist him in obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board therefore finds that the notice requirements of the 
new law and regulation have been met.

Furthermore, the Board finds that there has been 
substantial compliance with the assistance provisions set 
forth in the new law and regulation.  The record includes 
service medical records and post-service private medical 
records.  Moreover, no additional pertinent evidence has 
been identified by the veteran as relevant to this issue.  
The June 2001 RO letter explains the evidence needed for a 
service connection case as well as what evidence the VA 
will obtain and what evidence the veteran needs to obtain.  
The Board notes that in his March 2002 substantive appeal, 
the veteran requested a VA medical exam.  However, the 
medical evidence of record documenting the veteran's 
medical condition during service and after service 
contains no indication whatsoever that the veteran has 
ever been diagnosed with myasthenia gravis, either during 
or after his military service, nor does the medical 
evidence of record document any symptomatology associated 
with myasthenia gravis.  The Board finds that the service 
medical records and post-service medical records 
constitute sufficient competent medical evidence to decide 
the claim and that an examination and etiology opinion are 
not necessary.  38 C.F.R. § 3.159(c)(4) (2002).

The Board has reviewed the facts of this case in light of 
the VCAA and the new VCAA regulations.  As discussed 
above, VA has made all reasonable efforts to assist the 
veteran in the development of the claim and has notified 
him of the information and evidence necessary to 
substantiate the claim.  Consequently, this issue need not 
be referred to the veteran for further argument as the 
Board's consideration of the new law and new regulations 
in the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 
(July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Analysis

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation 
of a preexisting injury suffered or disease contracted in 
line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
However, that an injury or disease occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing 
of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  

After reviewing the totality of the pertinent evidence, 
the Board finds that the preponderance of such evidence is 
against entitlement to service connection for myasthenia 
gravis.  The evidence of record includes service medical 
records and private medical records.  The service medical 
records are devoid of reference to myasthenia gravis or 
any pertinent symptomatology.  In fact, upon discharge in 
April 1949, the veteran was examined and found to have no 
physical defect and no significant abnormalities.  Post-
service private medical records note treatment for 
pulmonary tuberculosis, diabetes mellitus. and 
degenerative arthritis of the knees in 2000.  However, 
there is no record of diagnosis or symptoms of myasthenia 
gravis. 

In the present case, assuming for the sake of argument 
that the veteran does currently suffer myasthenia gravis 
disability, the totality of the evidence argues against 
any nexus to service.  There is no inservice evidence of 
such disorder nor any continuity of pertinent 
symptomatology after service to in any manner suggest a 
link to service.

In reaching this determination, the Board is unable to 
find such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

